Title: To John Adams from Anonymous, August 1798
From: Anonymous
To: Adams, John



Considerations respectfully submitted to the President of the United States.August 1798


It will not be denied that permitting as we did by treaty, one of the belligerent powers to alter at pleasure the destination of our Vessels not loaded with contraband Articles, nor destined for ports either blockaded or besieged, was a departure from the duties that neutrality imposes.
In like manner perhaps might be considered the loaning of money to either of the powers engaged in War.
Admitting it, we shoud stand on the same ground with respect to the parties, nor would our situation be altered for the worse.
Great Britain being confessedly the cause of our embarrassment, policy and justice both lean to the side of her adversary; who besides, if rendered hostile, might probably prevent our commercial intercourse with most, if not all the European Nations. Perhaps engage them against us in active war.
May not prompt and decissive measures yet avert the evil?
Let it be remembered that fortune like other females, inclines to the Young and Vigorous.
Delay, and waiting the issue of events may do much.
Negotiation will waste away time.
Might not Madison, or —— be sent to France, to stipulate the best possible terms of a Loan, shoud it be indispensable?
